 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 1 of 9 Page ID #96




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS


 EASTERN EXPRESS, INC.,
 Plaintiff,

 v.                                                                      Case No. 21–CV–00333–JPG

 PETE RAHN CONSTRUCTION COMPANY,
 Defendant.

                                   MEMORANDUM AND ORDER

        This is a breach of contract and indemnity suit. Before the Court are Plaintiff Eastern

Express, Inc.’s (“Eastern’s”) Motion for Remand and Attorneys’ Fees, (ECF No. 23), and its

Memorandum in Support, (ECF No. 24). Defendant Pete Rahn Construction Company (“Rahn”)

responded. (ECF No. 27). For the reasons below, the Court GRANTS IN PART AND DENIES

IN PART Eastern’s Motion and REMANDS to Illinois’s Twentieth Judicial Circuit Court in

Randolph County.

                         I.      PROCEDURAL AND FACTUAL HISTORY

        According to the Complaint, Eastern is a “broker that arranges for the motor transportation

of property” across the country. (Compl. at 1, ECF No. 1-1). Rahn is a company that provides such

transportation. (Id.).

        In 2018, Eastern and Rahn “entered into a written contract . . . to transport cargo belonging

to U.S. Steel Corporation . . . .” (Id. at 2). The contract was made under the Carmack Amendment,

49 U.S.C. § 14101, which regulates the relationship between shippers and motor carriers. (See

Broker/Motor Carrier Agreement ¶3, ECF No. 1-2). Section 14101 of the Carmack Amendment

makes it “[t]he exclusive remedy for any alleged breach of contract” unless “the shipper and

carrier, in writing, expressly waive any or all rights and remedies . . . for the transportation covered
  Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 2 of 9 Page ID #97




by the contract . . . .” To that end, Section 14706 (in Chapter 147) allows for suits “brought against

the carrier alleged to have caused . . . loss or damage . . . in a United States district court . . . .”

        With that in mind, the litigants “expressly waive[d] all provisions of” Chapter 147 “to the

extent that such provisions are in conflict with the express provisions of” their contract.

(Broker/Motor Carrier Agreement ¶3). Even so, Rahn agreed that it could “assume[] liability for

any cargo damage, loss, or theft from any cause . . . as determined under” Section 14706. (Id. ¶5).

Rahn also “agree[d] to indemnify and hold harmless [Eastern] from any against any and all claims

of any nature whatsoever arising out of [Rahn’s] actions, omissions, or negligence as to” all loss

of the cargo. (Id. ¶7).

        In the end, the property that Eastern contracted with Rahn to ship never arrived. (Compl.

at 2). Its whereabouts, “valued at $21,552.60 is unknown.” (Id.). As a result, Eastern was forced

to reimburse U.S. Steel for the value of the lost goods. (Id. at 3).

        Eastern sued Rahn in Illinois’s Twentieth Judicial Circuit Court in Randolph County. (See

id. at 1). It raised state-law claims for breach-of-contract and indemnity. (Id. at 1–4).

        Rahn removed the action to this Court based on federal-question jurisdiction, 28 U.S.C.

§ 1331. (See Not. of Removal at 1, ECF No. 1). In brief, it stated that Eastern’s state-law claims

“are really Carmack Amendment claims and are” thus completely preempted, raising a federal

question. (Id. at 2).

        Finally, Eastern moved to remand, arguing that the litigants expressly waived the

application of the Carmack Amendment in Paragraph 3 of their contract. (See Eastern’s Mem. in

Support at 2).




                                                 —2—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 3 of 9 Page ID #98




                                   II.    LAW AND ANALYSIS

       “A civil action filed in a state court may be removed to federal court if the claim is one

‘arising under’ federal law.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003) (citing

28 U.S.C. § 1441). And a civil action arises under federal law when federal law is present in the

original cause of action. See Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 153 (1908);

§ 1331. In other words, “absent diversity jurisdiction, a case will not be removable if the complaint

does not affirmatively allege a federal claim.” Anderson, 539 U.S. at 6. This well-pleaded

complaint rule embodies the “paramount policies . . . that the plaintiff is master of the

complaint . . . and that the plaintiff may, by eschewing claims based on federal law, choose to have

the case heard in state court.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 389–99 (1987).

       With that in mind, the complete-preemption doctrine is an exception to the well-pleaded

complaint rule: “[W]here Congress has completely preempted a given area of state law, a

plaintiff’s state law claim will be ‘recharacterized’ as a federal claim so that removal becomes

proper.” Hart v. Wal-Mart Stores, Inc. Assocs.’ Health & Welfare Plan, 360 F.3d 674, 678

(7th Cir. 2004). Thus “if a federal cause of action completely preempts a state cause of action any

complaint that comes within the scope of the federal cause of action necessarily ‘arises under’

federal law.” Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S.

1, 24 (1983).

       Relevant here, “[t]he Carmack Amendment . . . preempts all state or common law remedies

available to a shipper against a carrier for loss or damage to interstate shipments.” N. Am. Van

Lines, Inc. v. Pinkerton Sec’y Sys., Inc., 89 F.3d 452, 456 (7th Cir. 1996); 49 U.S.C. § 14101. The

congressional intent behind this preemption was to address “the disparate schemes of carrier

liability that existed among the states, some of which allowed carriers to limit or disclaim liability,




                                               —3—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 4 of 9 Page ID #99




others that permitted full recovery. . . . To solve this problem, the Carmack Amendment ‘created

a nationally uniform rule of carrier liability concerning interstate shipments.’ ” REI Transport, Inc.

v. C.H. Robinson Worldwide, Inc., 519 F.3d 693, 697 (7th Cir. 2008) (quoting N. Am. Van Lines

v. Pinkerton Sec. Sys., Inc., 89 F.3d 452, 454 (7th Cir. 1996)).

       That said, the Carmack Amendment also allows parties to a contract to forgo its application

through an express written waiver. 49 U.S.C. § 14101. The question now before the Court is

whether Paragraph 3 of the litigants’ contract constitutes such a waiver, thus negating the Carmack

Amendment’s preemptive effect and requiring remand.

       Paragraph 3 states as follows:

               All services provided by CARRIER under this Agreement shall be
               rendered as contract carriage within the meaning of 49 U.S.C.
               §§ 13104(4)(b) and 14101(b). In connection with such contract
               carriage services, BROKER and CARRIER hereby expressly
               waive all provisions of Chapters 137 and 147, and any other
               provisions of 49 U.S.C. Subtitle IV, Part B, to the extent that such
               provisions are in conflict with the express provisions of this
               Agreement. BROKER and CARRIER do not, however, waive the
               provisions of that Subtitle relating to registration, insurance, or
               safety fitness.

(Broker/Carrier Agreement ¶3).

       Rahn argues that Paragraph 3 is not a valid waiver of the Carmack Amendment for two

reasons. First, pointing to the statutory language, it says that only “shippers” and “carriers” can

forgo application of the Carmack Amendment; yet Eastern is a broker, not a shipper. True enough,

the text says, “If the shipper and carrier, in writing, expressly waive any or all rights and remedies

under this part for the transportation covered by the contract, the transportation provided under the

contract shall not be subject to the waived rights and remedies . . . .” 49 U.S.C. § 14101 (emphasis

added). But Eastern, as a broker, acted as a conduit for the shipper, U.S. Steel. Indeed, the first line

of Paragraph 3 confirms that the contract is a “contract carriage within the meaning of”



                                               —4—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 5 of 9 Page ID #100




Section 14101(b); and Section 14101(b) is captioned, “Contracts with shippers.” At bottom,

breach-of-contract claims by a carrier against a broker fall under the Carmack Amendment’s

“preemptive sweep.” See REI Transport, Inc., 519 F.3d at 697. The Court is therefore unmoved

by Rahn’s contention that brokers cannot invoke the Carmack Amendment’s waiver provision.

       Rahn also argues that the “waiver” in Paragraph 3 is ambiguous and should therefore be

“knocked out.” The litigants cite the same District of Arizona case for conflicting propositions,

and only one is right. In Smithfield Beef Group-Tolleson, Inc. v. Knight Refrigerated, LLC, a beef

processor hired a transportation company to ship its goods. No. CV 08-1929-PHX-MHM,

2009 WL 1651389, at *1 (D. Ariz. June 12, 2009). The transportation company failed to deliver

the property on time, so the processor sued. Id. Their contract contained many similarities to the

one in this case. For one, it contained a waiver provision stating, “WHEREAS, the parties hereto

expressly waive any and all rights and remedies . . . for the transportation provided hereunder

pursuant to 49 U.S.C. § 14101(b)(1).” Id. at *2. The district court found this language to be

enough: “The parties clearly expressly agreed to waive the Carmack Amendment at the beginning

of the contract.” Id. But like Rahn, the carrier argued that because “the parties also reference[d]

the Carmack Amendment throughout the agreement in at least five other places,” it had “the effect

of ‘reviving’ the Carmack Amendment and making the initial waiver of it ineffective.” Id. The

district court saw it differently: “[T]he parties agreed to waive the Carmack Amendment as a

whole, but chose to selectively incorporate certain aspects of it back into their agreement without

adopting it as a whole.” Id. This was “the most reasonable explanation, particularly given the

general rule that a contract must be interpreted to give meaning to all of its terms, presuming that

every provision was intended to accomplish some purpose, and that none are deemed superfluous.”

Id. at *3. In other words, Rahn’s assertion that Smithfield Beef Group-Tolleson, Inc. means




                                              —5—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 6 of 9 Page ID #101




multiple references to the Carmack Amendment in a contract “should knock each other out” is

unsupported.

       Several other courts have cited Smithfield Beef Group-Tolleson, Inc. when finding express

waivers of the Carmack Amendment. In Aviva Trucking Special Lines v. Ashe, for example, the

district court considered a contract provision that said, “This contract service is designed to meet

the distinct needs of the customer and the parties expressly waive all rights and obligations allowed

by 49 U.S.C. § 14101 to the extent [they] conflict with the terms of this contract.”400 F. Supp. 3d

76, 80 (S.D.N.Y. 2019). This language, the court said, made it “plain” that the litigants “expressly

waive[d] the Carmack Amendment . . . .” Id. Similarly, in Safoni-Aventis U.S., LLC v. Great

American Lines, Inc., the district court considered a contract provision that said, “Pursuant to

49 U.S.C. § 14101(b)(1), the parties expressly waive any and all provisions under the [Carmack

Amendment] and the regulations thereunder to the extent that such provisions conflict with the

terms of the [contract] or the parties’ course of performance hereunder.” No. 10-2023, 2016 WL

4472949, at *2 (D.N.J. Aug. 22, 2016). Again, citing Smithfield Beef Group-Tolleson, Inc., the

district court determined that the litigants “effectively waived Carmack Amendment claims as they

[were] entitled to pursuant to § 14101(1).” Id. The court also noted that other references to the

Carmack Amendment in the contract did not make the waiver ambiguous: “[T]he reasonable

explanation for the limiting language in the waiver—‘to the extent that such provisions conflict’—

is that [the litigants] agreed to waive the Carmack Amendment as a whole, but wanted to make

clear that any of the default rules of the Carmack Amendment that they wrote specifically into the

[contract] should not be disturbed.” Id. Eastern pointed to each of these cases to support its claim

of waiver, but Rahn ignored them.




                                              —6—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 7 of 9 Page ID #102




        The Court agrees with the several district courts considering similar contract language that

Paragraph 3 was an express waiver of the Carmack Amendment. It states unambiguously that the

litigants “expressly waive all provisions of Chapters 137 and 147, and any other provisions of

49 U.S.C. Subtitle IV, Part B, to the extent that such provisions are in conflict with the express

provisions of” the contract. Chapter 147 includes Section 14706, the preemption provision. Indeed,

Section 14101 also allows parties to waive the Carmack Amendment’s application altogether. And

other references to the Carmack Amendment in the contract do not make it so ambiguous that

Paragraph 3 should be knocked out. See Herbert Shaffer Assocs., Inc. v. First Bank of Oak Park,

332 N.E.2d 703, 708 (1975) (“Where possible, all provisions of the contract are to be construed

harmoniously. All phrases and clauses are presumed to have been inserted deliberately and for a

purpose.”).

        Finally, Rahn argues that even if the waiver applies and Eastern’s claims remain under

state law, the Court should still find that subject-matter jurisdiction exists because the contract says

that liability will be “determined under the Carmack Amendment.” This assertion is rooted in the

doctrine of nesting jurisdiction acknowledge by the Supreme Court in Smith v. Kansas City Title

& Trust Co., 255, U.S. 180 (1921). In brief, although state law may provide a cause of action,

federal-question jurisdiction may exist when it “appears from the [complaint] that the right to relief

depends upon the construction or application of [federal law].” Id. at 199. “That is, federal

jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).




                                                —7—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 8 of 9 Page ID #103




       Under Illinois law, “[t]he essential elements of a breach of contract claim are: (1) the

existence of a valid and enforceable contract; (2) performance by the plaintiff; (3) breach by the

defendant; and (4) resultant injury to the plaintiff.” Pepper Const. Co. v. Palmolive Tower Condos.,

LLC, 59 N.E.3d 41, 66 (Ill. App. Ct. 2016).

       Rahn argues that proving breach will necessarily depend on “the application and

construction of the Carmack Amendment.” (Rahn’s Resp. at 6). The Court disagrees. True enough,

the contract states that Rahn would “assume[] liability for any cargo damage, loss, or theft from

any cause as an interstate motor carrier, as determined under the Carmack Amendment (49 U.S.C.

§ 14706) . . . .” (Broker/Carrier Agreement ¶5) (emphasis added). But the relevant portion of

Section 14706 simply reiterates that a motor carrier can be held liable “for the actual loss or injury

to the property . . . .” Yet for an issue to be substantial, it must be important “to the federal system

as a whole,” not just “to the particular parties in the immediate suit.” Gunn, 568 U.S. at 260.

Ultimately, liability will turn on state common law; and “it takes more than a federal element to

open the ‘arising under’ door.” Empire Healthcare Assurance, Inc. v. McVeigh, 547 U.S. 677, 701

(2006) (cleaned up). In other words, the application of the Carmack Amendment to Eastern’s

breach of contract claim will be minimal, not substantial.

       For all that, attorneys’ fees are unwarranted. To be sure, the Court “may require payment

of just costs and any actual expense, including attorney fees, incurred as a result of the removal.”

28 U.S.C. § 1447(c). But the Court may only do so “where the removing party lacked an

objectively reasonable basis for seeking removal.” Lott v. Pfizer, Inc., 492 F.3d 789, 791 (7th Cir.

2007). That is not the case here. While the Court is unpersuaded by Rahn’s basis for removal, it is

not so hollow as to lack legal justification. And “if clearly established law did not foreclose a




                                               —8—
 Case 3:21-cv-00333-JPG Document 29 Filed 08/13/21 Page 9 of 9 Page ID #104




defendant’s basis for removal, then a district court should not award attorneys’ fees.” Id. The

litigants will go on to state court bearing their own costs.

                                    III.      CONCLUSION

       The Court GRANTS IN PART AND DENIES IN PART Plaintiff Eastern Express Inc.’s

Motion for Remand and Attorneys’ Fees and REMANDS to Illinois’s Twentieth Judicial Circuit

Court in Randolph County.

       IT IS SO ORDERED.

Dated: Friday, August 13, 2021
                                                       S/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE




                                               —9—
